Koren v Albert Warehouse & Son, Inc. (2017 NY Slip Op 02411)





Koren v Albert Warehouse & Son, Inc.


2017 NY Slip Op 02411


Decided on March 29, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
FRANCESCA E. CONNOLLY, JJ.


2015-11257
 (Index No. 13335/14)

[*1]Harriet Koren, appellant, 
vAlbert Warehouse & Son, Inc., defendant, Negica, LLC, respondent.


Law Offices of Avrohom Becker & Associates (Ephrem J. Wertenteil, New York, NY, of counsel), for appellant.
Morris Duffy Alonso & Faley, New York, NY (Iryna S. Krauchanka and Andrea M. Alonso of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Baynes, J.), dated May 28, 2015, which denied her motion for leave to enter a default judgment against the defendant Negica, LLC, and granted the defendants' cross motion to compel her to accept service of an amended answer on behalf of the defendant Negica, LLC.
ORDERED that the order is affirmed, with costs.
Considering the minimal delay on the part of the defaulting defendant, the absence of prejudice to the plaintiff, the lack of willfulness on the part of the defaulting defendant, and the public policy in favor of resolving cases on the merits, the Supreme Court providently exercised its discretion in denying the plaintiff's motion for leave to enter a default judgment against the defaulting defendant and granting the defendants' cross motion to compel her to accept service of an amended answer on behalf of the defaulting defendant (see CPLR 3012[d]; Buchholz v A.L.A.C. Contr. Corp., 122 AD3d 660, 661; Darlind Constr., Inc. v Prism Solar Tech., Inc., 109 AD3d 783, 783; Hosten v Oladapo, 52 AD3d 658, 658; Jolkovsky v Legeman, 32 AD3d 418, 419). In light of our determination, we need not reach the parties' remaining contentions.
HALL, J.P., AUSTIN, SGROI and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court